 

Exhibit 10(f)

 

EXECUTIVE AGREEMENT

 

Agreement between Olin Corporation, a Virginia corporation (“Olin”), and
                        , (the “Executive”), dated as of November 1, 2002, (the
“Effective Date”).

 

Olin and the Executive agree as follows:

 

1. Definitions. As used in this Agreement:

 

(a) “Cause” means the willful and continued failure of the Executive to
substantially perform his or her duties (other than by reason of Executive’s
incapacity due to physical or mental illness or injury); the willful engaging by
the Executive in gross misconduct significantly and demonstrably financially
injurious to Olin; or willful misconduct by the Executive in the course of his
or her employment which is a felony or fraud. No act or failure to act on the
part of the Executive will be considered “willful” unless done or omitted not in
good faith and without reasonable belief that the action or omission was in the
interests of Olin or not opposed to the interests of Olin and unless the act or
failure to act has not been cured by the Executive within a reasonable time
after written notice to the Executive specifying the nature of such violations.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause without (i) reasonable notice to the Executive setting
forth the reasons for Olin’s intention to terminate for Cause, (ii) an
opportunity for the Executive, together with his or her counsel, to be heard
before the Board of Directors of Olin (the “Board”) and (iii) delivery to the
Executive of a notice of Termination from the Board finding that, in the good
faith opinion of 75% of the entire membership of the Board, the Executive was
guilty of conduct described above and specifying the particulars thereof in
detail.

 

(b) “Change in Control” means the occurrence of any one of the following events:

 

(i) individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to the Effective Date,
whose election or nomination for election was approved (either by a specific
vote or by approval of the proxy statement of Olin in which such person is named
as a nominee for director, without written objection to such nomination) by a
vote of at least two-thirds of the directors who were, as of the date of such
approval, Incumbent Directors, shall be an Incumbent Director; provided,
however, that no individual initially appointed, elected or nominated as a
director of Olin as a result of an actual or threatened election contest with
respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

 

1



--------------------------------------------------------------------------------

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Olin representing 20% or more of the combined voting power of Olin’s then
outstanding securities eligible to vote for the election of the Board (the “Olin
Voting Securities”); provided, however, that the event described in this
paragraph (ii) shall not be deemed to be a Change in Control if such event
results from any of the following: (A) the acquisition of Olin Voting Securities
by Olin or any of its subsidiaries, (B) the acquisition of Olin Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by Olin or any of its subsidiaries, (C) the acquisition of Olin
Voting Securities by any underwriter temporarily holding securities pursuant to
an offering of such securities, (D) the acquisition of Olin Voting Securities
pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)), or (E)
the acquisition of Olin Voting Securities by Executive or any group of persons
including Executive (or any entity controlled by Executive or any group of
persons including Executive);

 

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving Olin or any of its subsidiaries
(a “Reorganization”) or sale or other disposition of all or substantially all of
the assets of Olin to an entity that is not an affiliate of Olin (a “Sale”),
unless immediately following such Reorganization or Sale: (A) more than 50% of
the total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of (x) the entity
resulting from such Reorganization, or the entity which has acquired all or
substantially all of the assets of Olin (in either case, the “Surviving
Entity”), or (y) if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of more than 50% of the total voting power
(in respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the Surviving Entity (the “Parent Entity”),
is represented by Olin Voting Securities that were outstanding immediately prior
to such Reorganization or Sale (or, if applicable, is represented by shares into
which such Olin Voting Securities were converted pursuant to such Reorganization
or Sale), and such voting power among the holders thereof is in substantially
the same proportion as the voting power of such Olin Voting Securities among the
holders thereof immediately prior to the Reorganization or Sale, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Entity or the Parent Entity), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power (in
respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the outstanding voting securities of the
Parent Entity (or, if there is no Parent Entity, the Surviving Entity) and (C)
at least a majority of the members of the board of directors (or similar
officials in the case of an entity other than a corporation) of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) following the
consummation of the Reorganization or Sale were, at the time of the approval by
the Board of the execution of the initial agreement providing for such
Reorganization or Sale, Incumbent Directors

 

2



--------------------------------------------------------------------------------

 

(any Reorganization or Sale which satisfies all of the criteria specified in
(A), (B) and (C) above being deemed to be a “Non-Qualifying Transaction”);

 

(iv) the stockholders of Olin approve a plan of complete liquidation or
dissolution of Olin.

 

Notwithstanding the foregoing, the acquisition by any person of beneficial
ownership of 20% or more of the combined voting power of Olin Voting Securities
solely as a result of the acquisition of Olin Voting Securities by Olin which
reduces the number of Olin Voting Securities outstanding shall be deemed not to
result in a Change in Control; provided, however, that if such person
subsequently becomes the beneficial owner of additional Olin Voting Securities
that increases the percentage of outstanding Olin Voting Securities beneficially
owned by such person, a Change in Control of Olin shall then be deemed to occur.

 

(c) “Disability” means that the Executive has suffered an incapacity due to
physical or mental illness which meets the criteria for disability established
at the time under Olin’s short term disability plan.

 

(d) “Executive Severance” means:

 

(i) twelve months of the Executive’s then current monthly salary (without taking
into account any reductions which may have occurred at or after the date of a
Change in Control); plus

 

(ii) an amount equal to the greater of (A) the Executive’s average annual award
actually paid in cash (or, in the event that the award in respect of the
calendar year immediately prior to the year in which the date of Termination
occurs has not yet been paid, the amount of such award that would have been
payable in cash in the year in which the date of Termination occurs had
Executive not incurred a Termination) under Olin’s short-term annual incentive
compensation plans or programs (“ICP”) (including zero if nothing was paid or
deferred but including any portion thereof the Executive has elected to defer
and, for the avoidance of doubt, excluding any portion of an annual award that
is credited to an Executive’s bonus “bank” or that the Executive otherwise does
not have a right to receive currently in cash) in respect of the three calendar
years immediately preceding the calendar year in which the date of Termination
occurs (or if the Executive has not participated in ICP for such three completed
calendar years, the average of any such awards in respect of the shorter period
of years in which the Executive was a participant) and (B) the Executive’s then
current ICP standard annual award in respect of the year in which the Date of
Termination occurs.

Notwithstanding the foregoing, in the event that an amount is payable to the
Executive under Section 4(b), such additional amount shall also be treated as
“executive severance” for purposes of any Olin benefit plan that takes payments
of “executive severance” into account in determining benefits payable under such
plan.

 

3



--------------------------------------------------------------------------------

(e) “Potential Change in Control” means:

 

(i) Olin has entered into an agreement the consummation of which would result in
a Change in Control;

 

(ii) any person (including Olin) publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control;

 

(iii) any person (other than an employee benefit plan of Olin or a subsidiary of
Olin (or the plan’s related trust)) becomes the beneficial owner directly or
indirectly of securities of Olin representing 9.5% or more of the combined
voting power of Olin’s then outstanding securities ordinarily entitled to vote
in elections of directors; or

 

(iv) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control of Olin has occurred;

 

provided, if an event specified in clause (iii) above has occurred by or on the
Effective Date, such event shall not be deemed a Potential Change in Control
unless such person acquires another 1% of such securities subsequent to the
Effective Date.

 

(f) “Termination” means:

 

(i) The Executive is discharged by Olin other than for Cause;

 

(ii) The Executive terminates his or her employment in the event that:

 

(1) (A) Olin requires the Executive to relocate his or her principal place of
employment by more than fifty (50) miles from the location in effect on the
Effective Date (excluding, prior to a Change in Control, any relocation due to a
change in the location of Olin’s corporate headquarters); provided, however,
that an Executive whose principal place of employment (immediately prior to the
required relocation) was not located at Olin’s corporate headquarters (wherever
located) will not have a basis for Termination if he or she is required to
relocate his or her principal place of employment to the location of Olin’s
then-current corporate headquarters or (B) following a Change in Control, Olin
requires the Executive to travel on business to a substantially greater extent
than, and inconsistent with, the Executive’s travel requirements prior to a
Change in Control (taking into account the number and/or duration (both with
respect to airtime and overall time away from home) of such travel trips
following a Change in Control as compared to a comparable period prior to the
Change in Control);

 

(2) Olin reduces the Executive’s base salary or fails to increase the
Executive’s base salary on a basis consistent (as to frequency and amount) with
Olin’s exempt salary system as then in effect or, in the event of a Change in
Control, as in effect immediately prior to the Change in Control;

 

(3) Olin fails to continue the Executive’s participation in Olin’s benefit plans
(including, without limitation, short-term and long-term cash and stock
incentive compensation) on substantially the same basis, both in terms of (A)
the

 

4



--------------------------------------------------------------------------------

 

amount of the benefits provided (other than due to Olin’s or a relevant
operation’s or business unit’s financial or stock price performance provided
such performance is a relevant criterion under such plan) and (B) the level of
the Executive’s participation relative to other participants as exists on the
Effective Date; provided that, with respect to annual and long term incentive
compensation plans, the basis with which the amount of benefits and level of
participation of the Executive shall be compared shall be the average benefit
awarded to the Executive under the relevant plan during the three completed
fiscal years immediately preceding the year in which the date of Termination
occurs;

 

(4) The Executive suffers a Disability which prevents the Executive from
performing the Executive’s duties with Olin for a period of at least 180
consecutive days;

 

(5) Following a Change in Control, Olin fails to substantially maintain its
benefit plans as in effect at the time of the Change in Control, unless
arrangements (embodied in an on-going substitute or alternative plan) are then
in effect to provide benefits that are substantially similar to those in effect
at the time of the Change in Control; or

 

(6) (A) the Executive is assigned any duties inconsistent in any adverse respect
with the Executive’s position (including status, offices, titles and reporting
lines), authority, duties or responsibilities, or (B) Olin takes any action that
results in a diminution in such position (including status, offices, titles and
reporting lines), authority, duties or responsibilities or in a substantial
reduction in any of the resources available to carry out any of the Executive’s
authorities, duties or responsibilities; unless the event is described in clause
(2), (3), (5) or (6) above and results from an isolated, insubstantial and
inadvertent action or omission that is not taken (or omitted to be taken) by
Olin in bad faith, and is remedied by Olin promptly after receipt of notice
thereof given by the Executive. For purposes solely of clarification, it is
understood that (i) if, in connection with the spinoff of an Olin business or
Olin’s assets as a separate public company to Olin’s shareholders, the Executive
accepts employment with, and becomes employed at, the spunoff company or its
affiliate, the termination of the Executive’s employment with Olin shall not be
considered a “Termination” for purposes of this Agreement provided a Change in
Control shall not have occurred prior to the termination of the Executive’s
employment with Olin and (ii) except as provided in paragraph 4(f), in
connection with the sale of an Olin business or assets to a third party or the
transfer or sale of an Olin business or Olin’s assets to a joint venture to be
owned directly or indirectly by Olin with one or more third parties, if the
Executive accepts employment with, and becomes employed by, such buyer or its
affiliate or such joint venture or its affiliate in connection with such
transaction, such cessation of employment with Olin shall not be considered a
“Termination” for purposes of this Agreement provided a Change in Control shall
not have occurred prior to the termination of the Executive’s employment with
Olin.

 

5



--------------------------------------------------------------------------------

2. Previous Change in Control Agreement. This Agreement supersedes and replaces
the Executive Agreement dated as of «Date_of_Letter», as extended through
December 31, 2002, between Olin and the Executive.

 

3. Term/Executive’s Duties.

 

(a) This Agreement expires at the close of business on the third anniversary of
the Effective Date, provided that on the first anniversary of the Effective Date
and on each anniversary thereafter (any such anniversary being referred to
herein as a “Renewal Date”) the term of this Agreement shall be extended for one
additional year unless Olin has provided the Executive with written notice at
least 90 days in advance of the immediately succeeding Renewal Date that the
term of this Agreement shall not be so extended; provided, however, that if a
Change in Control or Potential Change in Control has occurred prior to the date
on which this Agreement expires, this Agreement shall not expire prior to the
later of (i) three years following the date of the Potential Change in Control
or (ii) three years following the date of the Change in Control; provided,
further, that the expiration of this Agreement will not affect any of the
Executive’s rights resulting from a Termination prior to such expiration. In the
event of the Executive’s death while employed by Olin, this Agreement shall
terminate and be of no further force or effect on the date of his or her death;
provided that the Executive’s death will not affect any of the Executive’s
rights resulting from a Termination prior to death.

 

(b) During the period of the Executive’s employment by Olin, the Executive shall
devote his or her full time efforts during normal business hours to Olin’s
business and affairs, except during vacation periods in accordance with Olin’s
vacation policy and periods of illness or incapacity. Nothing in this Agreement
will preclude the Executive from devoting reasonable periods required for
service as a director or a member of any organization involving no conflict of
interest with Olin’s interest, provided that no additional position as director
or member shall be accepted by the Executive during the period of his or her
employment with Olin without its prior consent.

 

(c) The Executive agrees that in the event of any Potential Change in Control of
Olin occurring from time to time after the Effective Date, the Executive will
remain in the employ of Olin until the earlier of (i) the end of the six month
period following the occurrence of such Potential Change in Control and (ii) a
Change in Control, provided that Olin provides the Executive with an office,
title, duties and responsibilities no less favorable than those applicable
immediately prior to such Potential Change in Control.

 

4. Executive Severance Payment.

 

(a) In the event of a Termination occurring before the expiration of this
Agreement, Olin will pay the Executive a lump sum in an amount equal to the

 

6



--------------------------------------------------------------------------------

Executive Severance. Such payment will be made within 10 days following the date
of Termination.

 

(b) In the event of a Termination (other than a Termination pursuant to
paragraph 1(f)(ii)(4)) after a Change in Control has occurred, in addition to
the Executive Severance paid under paragraph 4(a) above, Olin will pay a Change
in Control severance premium to the Executive in an amount equal to two times
the Executive Severance. The Change in Control severance premium, if it becomes
due, will be paid at the same time as payment is made under paragraph 4(a).

 

(c) The amount due under paragraph 4(a) and 4(b), if any, will be reduced to the
extent that, if such amount in the aggregate were paid in equal monthly
installments over a 12-month period (or in the event both paragraph 4(a) and
4(b) are applicable, a 36-month period), no installment would be paid after the
Executive’s sixty-fifth birthday.

 

(d) The Executive will not be required to mitigate the amount of any payment
provided for in paragraph 4(a) or 4(b) by seeking other employment or otherwise,
nor shall any compensation received by the Executive from a third party reduce
such payment except as explicitly provided in this Agreement. Except as may
otherwise be expressly provided herein, nothing in this Agreement will be deemed
to reduce or limit the rights which the Executive may have under any employee
benefit plan, policy or arrangement of Olin and its subsidiaries and affiliates.
Except as expressly provided in this Agreement, payments made under paragraphs 4
or 5 shall not be affected by any set-off, counterclaim, recoupment, defense or
other claim which Olin and its subsidiaries and affiliates may have against the
Executive.

 

(e) If the Executive receives the Executive Severance, the Executive will not be
entitled to receive any other severance otherwise payable to the Executive under
any other severance plan of Olin and its subsidiaries and affiliates. If on the
date of Termination the Executive is eligible and is receiving payments under
any then existing disability plan of Olin or its subsidiaries and affiliates,
then the Executive agrees that all such payments may, and will be, suspended and
offset for 12 months (or in the event paragraph 4(b) is also applicable, 36
months) (subject to applicable law) following the date of Termination. If after
such period the Executive remains eligible to receive disability payments, then
such payments shall resume in the amounts and in accordance with the provisions
of the applicable disability plan of Olin or its subsidiaries and affiliates.

 

(f) In the event the Executive, prior to a Change in Control, in connection with
the sale of an Olin business or assets to a third party or the transfer of an
Olin business or Olin assets to a joint venture which would be owned directly or
indirectly by Olin with one or more third parties, ceases to be employed by Olin
and with Olin’s consent becomes employed by the buyer or its affiliate or the
joint venture or its affiliate (a “New Employer”), the Executive shall be
entitled to the benefits provided

 

7



--------------------------------------------------------------------------------

under paragraph 4(a) (determined as if the Executive incurred a Termination upon
such cessation of employment with Olin) (subject to paragraphs 4(c), 4(d) and
4(e)) and the first sentence of paragraph 5(a) (subject to paragraph 5(c)), and
paragraph 5(d), if the Executive has a Termination with the New Employer (with
the New Employer being substituted for Olin in such paragraph 1(f) and without
giving any effect to the Change in Control references contained therein
following such new employment) within 12 months of becoming employed by such New
Employer. Any cash compensation amounts paid under this paragraph 4(f) shall be
reduced by any severance, job transition or employment termination payments such
Executive receives in cash from the New Employer in connection with the
Termination. In connection with this paragraph 4(f), in no event shall the
Change in Control provisions of this Agreement be applicable once the Executive
ceases to be employed directly by Olin.

 

5. Other Benefits.

 

(a) If the Executive becomes entitled to payment under paragraph 4(a), then (i)
the Executive will receive 12 months service credit under all Olin pension plans
for which the Executive was eligible at the time of the Termination (i.e., under
Olin’s qualified pension plans to the extent permitted under then applicable
law, otherwise such credit will be reflected in a supplementary pension payment
from Olin to be due at the times and in the manner payments are due the
Executive under such qualified pension plans), and (ii) for 12 months from the
date of the Termination the Executive (and his or her covered dependents) will
continue to enjoy coverage on the same basis as a similarly situated active
employee under all Olin medical, dental, and life insurance plans to the extent
the Executive was enjoying such coverage immediately prior to the Termination.
The Executive’s entitlement to insurance continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 would commence at the end
of the period during which insurance coverage is provided under this Agreement
without offset for coverage provided hereunder. The Executive shall accrue no
vacation during the 12 months following the date of Termination but shall be
entitled to payment for accrued and unused vacation for the calendar year in
which the Termination occurs. If the Executive receives the Executive Severance
(including the amount referred to in paragraph 1(d)(ii)), the Executive shall
not be entitled to an ICP award for the calendar year of Termination if
Termination occurs during the first calendar quarter. Even if the Executive
receives the Executive Severance (including the amount referred to in paragraph
1(d)(ii)), if Termination occurs during or after the second calendar quarter,
the Executive shall be entitled to a prorated ICP award for the calendar year of
Termination which shall be determined by multiplying his or her then current ICP
standard annual award by a fraction, the numerator of which is the number of
weeks in the calendar year prior to the Termination and the denominator of which
is 52. The Executive shall accrue no ICP award following the date of
Termination. The accrued vacation pay and ICP award, if any, shall be paid in a
lump sum when the Executive Severance is paid.

 

(b) If the Executive becomes entitled to payment under paragraph 4(b), the
pension plan service credit and insurance coverage provided for in paragraph

 

8



--------------------------------------------------------------------------------

5(a) will be for an additional 24-month period beyond the period provided in
paragraph 5(a).

 

(c) Notwithstanding the foregoing paragraphs 5(a) and 5(b), no such service
credit or insurance coverage will be afforded by this Agreement with respect to
any period after the Executive’s sixty-fifth birthday.

 

(d) In the event of a Termination, the Executive will be entitled at Olin’s
expense to outplacement counseling and associated services in accordance with
Olin’s customary practice at the time (or, if a Change in Control shall have
occurred, in accordance with such practice immediately prior thereto) with
respect to its senior executives who have been terminated other than for Cause.
It is understood that the counseling and services contemplated by this paragraph
5(d) are intended to facilitate the obtaining by the Executive of other
employment following a Termination, and payments or benefits by Olin in lieu
thereof will not be available to the Executive.

 

(e) Notwithstanding the provisions of Section 4.6 of the Olin Senior Executive
Pension Plan (the “Senior Plan”), if the Executive is in active employment with
Olin on the date on which a Change in Control occurs (or if the Executive’s
employment is terminated on the date on which a Change in Control occurs) but
has not attained age 55 at such date, the Executive shall (if then a Participant
in the Senior Plan) nevertheless automatically be paid the lump-sum amount
called for by such Section 4.6, except that such lump-sum amount will be
calculated first, by calculating the sum equal to the annual benefit which would
otherwise be payable to the Executive at age 65 under all Olin pension plans
assuming the Executive had terminated his or her employment with Olin on the
date of the Change in Control; second, by multiplying such sum by 72%, which is
the current percentage applicable in the calculation of benefits paid to
employees retiring from active service with Olin at age 55 under the early
retirement provisions of the Olin Employees Pension Plan; third, by determining
the then lump-sum actuarial value of the product resulting from the second step;
and fourth, by deducting from such lump-sum actuarial value the then lump-sum
actuarial value of the Executive’s accrued annual benefits under all other Olin
pension plans. The actuarial value shall be determined as the amount needed to
purchase a fixed annuity through Metropolitan Life Insurance Company
(“Metropolitan”) or its successor immediately prior to the Change in Control. In
the event such annuity is not available through Metropolitan, then Prudential
Insurance Company or an insurance company with comparable rating by A.M. Best &
Company shall be substituted for Metropolitan. A lump-sum payment under this
paragraph 5(e) will be used to reduce any payments under the Senior Plan which
may become due to the Executive thereafter. The purpose of this paragraph 5(e)
is to ensure that an Executive who is less than age 55 at the time of the Change
in Control receives a lump-sum payment which when combined with the value of the
Executive’s pension benefits from all other Olin pension plans preserves the 72%
age 55, subsidized early retirement factor, rather than the actuarial reduction.
Such lump-sum payment shall be discounted by the same interest rate used by the
insurance company to determine the actuarial value to provide for the deferral
of the benefit until the Executive reaches age 55.

 

9



--------------------------------------------------------------------------------

(f) If the Executive becomes entitled to the payment under paragraph 4(b), then
at the end of the period for insurance coverage provided in accordance with
paragraph 5(b), if Executive at such time has satisfied the eligibility
requirements to participate in Olin’s post-retirement medical and dental plan,
the Executive shall be entitled to continue in Olin’s medical and dental
coverage (including dependent coverage) on terms and conditions no less
favorable to the Executive as in effect prior to the Change in Control for the
Executive until the Executive reaches age 65; provided, that if the Executive
obtains other employment which offers medical or dental coverage to the
Executive and his or her dependents, the Executive shall enroll in such medical
or dental coverage, as the case may be, and the corresponding coverage provided
to the Executive hereunder shall be secondary coverage to the coverage provided
by the Executive’s new employer so long as such employer provides the Executive
with such coverage.

 

(g) If there is a Change in Control, Olin shall not reduce or diminish the
insurance coverage or benefits which are provided to the Executive under
paragraph 5(a), 5(b) or 5(f) during the period the Executive is entitled to such
coverage; provided the Executive makes the premium payments required by active
employees generally for such coverage, if any, under the terms and conditions of
coverage applicable to the Executive. Following a Change in Control, incentive
compensation plans in which the Executive participates shall contain reasonable
financial performance measures and shall be consistent with practice prior to
the Change in Control.

 

6. Participation in Change in Control/Section 4999 of Internal Revenue Code.

 

(a) In the event that the Executive participates or agrees to participate by
loan or equity investment (other than through ownership of less than 1% of
publicly traded securities of another company) in a transaction (“acquisition”)
which would result in an event described in paragraph 1(b)(i) or (ii), the
Executive must promptly disclose such participation or agreement to Olin. If the
Executive so participates or agrees to participate, no payments due under this
Agreement or by virtue of any Change in Control provisions contained in any
compensation or benefit plan of Olin will be paid to the Executive until the
acquiring group in which the Executive participates or agrees to participate has
completed the acquisition. In the event the Executive so participates or agrees
to participate and fails to disclose his or her participation or agreement, the
Executive will not be entitled to any payments under this Agreement or by virtue
of Change in Control provisions in any Olin compensation or benefit plan,
notwithstanding any of the terms hereof or thereof.

 

(b) (i) Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes),

 

10



--------------------------------------------------------------------------------

including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. Olin’s obligation to make Gross-Up
Payments under this paragraph 6 shall not be conditioned upon the Executive’s
termination of employment.

 

(ii) Subject to the provisions of paragraph 6(b)(iii), all determinations
required to be made under this paragraph 6(b), including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
KPMG LLP or such other nationally recognized certified public accounting firm as
may be designated by the Executive (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to Olin and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by Olin. The Accounting
Firm shall not determine that no Excise Tax is payable by the Executive unless
it delivers to the Executive a written opinion that failure to report the Excise
Tax on the Executive’s applicable federal income tax return would not result in
the imposition of a negligence or similar penalty. All fees and expenses of the
Accounting Firm shall be borne solely by Olin. Any Gross-Up Payment, as
determined pursuant to this paragraph 6(b), shall be paid by Olin to the
Executive within 5 days of the receipt of the Accounting Firm’s determination.
Any determination by the Accounting Firm shall be binding upon Olin and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
Olin should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event Olin exhausts its
remedies pursuant to paragraph 6(b)(iii) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine that amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Olin to or for the benefit of the
Executive.

 

(iii) The Executive shall notify Olin in writing of any claims by the Internal
Revenue Service that, if successful, would require the payment by Olin of the
Gross-Up Payment. Such notification shall be given as soon as practicable but
not later than 30 days after the Executive actually receives notice in writing
of such claim and shall apprise Olin of the nature of such claim and the date on
which such claim is requested to be paid; provided, however, that the failure of
the Executive to notify Olin of such claim (or to provide any required
information with respect thereto) shall not affect any rights granted to the
Executive under this paragraph 6(b) except to the extent that Olin is materially
prejudiced in the defense of such claim as a direct result of such failure. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to Olin (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If Olin notifies the Executive in writing prior to the expiration
of such period that Olin desires to contest such claim, the Executive shall:

 

11



--------------------------------------------------------------------------------

 

(A) give Olin any information reasonably requested by Olin relating to such
claim;

 

(B) take such action in connection with contesting such claim as Olin shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by Olin and reasonably acceptable to the Executive;

 

(C) cooperate with Olin in good faith in order to effectively contest such
claim; and

 

(D) permit Olin to participate in any proceedings relating to such claim;

 

provided, however, that Olin shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise tax or income or employment tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this paragraph
6(b)(iii), Olin shall control all proceedings taken in connection with such
contest, and, at its sole discretion, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as Olin
shall determine; provided, however, that, if Olin directs the Executive to pay
such claim and sue for a refund, Olin shall advance the amount of such payment
to the Executive, on an interest-free basis, and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such advance or with
respect to any imputed income in connection with such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Olin’s control of the contest shall be limited to issues with
respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(iv) If, after the receipt by the Executive of an amount advanced by Olin
pursuant to paragraph 6(b)(iii), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to Olin’s
complying with the requirements of paragraph 6(b)(iii) promptly pay to Olin the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If,

 

12



--------------------------------------------------------------------------------

after the receipt by the Executive of an amount advanced by Olin pursuant to
paragraph 6(b)(iii), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim, and Olin does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

(v) Notwithstanding any other provision of this paragraph 6(b), Olin may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of the Gross-Up Payment, and the Executive hereby consents to such
withholding.

 

(vi) Definitions. The following terms shall have the following meanings for
purposes of this paragraph 6(b).

 

(A) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

(B) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

7. Successors; Binding Agreement.

 

(a) Olin will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of Olin, by agreement, in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Olin would be required to perform if no such
succession had taken place. Failure of Olin to obtain such assumption and
agreement prior to the effectiveness of any such succession will be a breach of
this Agreement and entitle the Executive to compensation from Olin in the same
amount and on the same terms as the Executive would be entitled to hereunder had
a Termination occurred on the succession date. As used in this Agreement, “Olin”
means Olin as defined in the preamble to this Agreement and any successor to its
business or assets which executes and delivers the agreement provided for in
this paragraph 7 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law or otherwise.

 

(b) This Agreement shall be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

13



--------------------------------------------------------------------------------

 

8. Notices. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

 

 

If to Olin:

Olin Corporation

501 Merritt 7

P.O. Box 4500

Norwalk, CT 06856-4500

Attention: Corporate Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

9. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of Virginia
(without giving effect to its principles of conflicts of law).

 

10. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Executive and Olin. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party, which are not set forth expressly in this Agreement.

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

 

12. Withholding of Taxes. Olin may withhold from any benefits payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

 

13. Non-assignability. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, except as provided in
paragraph 7 above. Without

 

14



--------------------------------------------------------------------------------

limiting the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by his or her will or by
the laws of descent or distribution, and, in the event of any attempted
assignment or transfer by the Executive contrary to this paragraph, Olin shall
have no liability to pay any amount so attempted to be assigned or transferred.

 

14. No Employment Right. This Agreement shall not be deemed to confer on the
Executive a right to continued employment with Olin.

 

15. Disputes/Arbitration.

 

(a) Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration at Olin’s corporate
headquarters in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Executive shall be
entitled to seek specific performance of the Executive’s right to be paid during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.

 

(b) Olin shall pay all reasonable legal fees and expenses, as they become due,
which the Executive may incur to enforce this Agreement through arbitration or
otherwise unless the arbitrator determines that Executive had no reasonable
basis for his or her claim. Should Olin dispute the entitlement of the Executive
to such fees and expenses, the burden of proof shall be on Olin to establish
that the Executive had no reasonable basis for his or her claim.

 

(c) If any payment which is due to Executive hereunder has not been paid within
ten (10) days of the date on which such payment was due, the Executive shall be
entitled to receive interest thereon from the due date until paid at an annual
rate of interest equal to the Prime Rate reported in the Wall Street Journal,
Northeast Edition, on the last business day of the month preceding the due date,
compounded annually.

 

[remainder of this page intentionally left blank]

 

15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

 

Very Truly Yours,

OLIN CORPORATION

--------------------------------------------------------------------------------

Joseph D. Rupp

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

Print Name

 

16